Citation Nr: 0314231	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for a skin disorder, 
diagnosed as pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1996.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a an October 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied the 
benefit sought.  Following receipt of the veteran's timely 
appeal, the Board determined that additional development 
regarding the above-captioned issue was necessary.  
Accordingly, in January 2003, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)), the Board itself 
undertook further evidentiary development in connection with 
the issue of entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  

A review of the claims file discloses that the requested 
development appears to have been completed.  Since that time, 
however, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit issued a decision which essentially 
precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there is some question as to whether or not 
the newly developed evidence would allow for a full grant of 
the benefits sought.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this case must be remanded back to the 
RO in order that the above-captioned issue can be adjudicated 
by the agency of original jurisdiction.  

As a preliminary matter, while it is unclear from the various 
statements the veteran has submitted during the course of 
this and other concurrent appeals, he appears to have 
asserted that he is unable to obtain or retain gainful 
employment as a result of his service-connected disabilities.  
The Board observes that such issue is not currently in 
appellate status, and is referred back to the RO in order to 
clarify the veteran's intent in that regard and to undertake 
any other action necessary.  


REMAND

The veteran contends, in substance, that his service-
connected pseudofolliculitis barbae is of greater severity 
than reflected by the currently assigned noncompensable 
evaluation.  Therefore, he maintains that a compensable 
evaluation is warranted for that disability.  

As noted, in January 2003, the Board undertook additional 
evidentiary development consisting of having the veteran 
identify additional clinical treatment records in order that 
such could be obtained and associated with the claims file.  
Further, the veteran was afforded an additional VA rating 
examination which addressed the revised rating criteria for 
evaluating skin disorders.  Such development appears to have 
been completed, but pursuant to the holding by the U.S. Court 
of Appeals for the Federal Circuit in DAV et. al. v. 
Secretary of Veterans Affairs, supra, the Board is precluded 
from adjudicating the issue of entitlement to a compensable 
evaluation for pseudofolliculitis barbae before review by the 
agency of original jurisdiction.  Accordingly, the case must 
be remanded back to the RO in order that the veteran can be 
afforded the due process to which he is entitled.  

In that regard, the RO should taken any action necessary to 
ensure that the enhanced notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), have been met.  
The RO should then adjudicate the veteran's claim for 
entitlement to an increased rating for his service-connected 
pseudofolliculitis barbae on the basis of all available 
evidence.  In adjudicating the veteran's claim, however, the 
RO should be aware that effective from August 30, 2002, the 
criteria for evaluating skin disorders as set forth under 
38 C.F.R. § 4.118 were revised.  See generally 67 Fed. Reg. 
49,590 - 49,599 (July 31, 2002).  As the change in the 
applicable regulations occurred during the pendency of the 
veteran's appeal, the version of those regulations which is 
more favorable to his claim from the time the new regulations 
became effective must be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The former criteria alone must 
be applied prior to August 30, 2002, the effective date of 
the new criteria, however.  See generally 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue); see also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997).  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  Any 
action deemed necessary to ensure 
compliance with those requirements must 
be undertaken.  

2.  The RO should adjudicate the issue of 
entitlement to a compensable evaluation 
for a skin disorder, diagnosed as 
pseudofolliculitis barbae on the basis of 
all available evidence, and after 
applying all relevant regulations 
governing skin disorders dating from the 
time the claim began to the present.  If 
the decision remains unfavorable to the 
veteran, he and his service 
representative must be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




